Citation Nr: 0021128	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-12 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife




ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from October 1974 to April 
1976.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1999 rating 
decision of the Muskogee, Oklahoma Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board initially notes that during a videoconference 
hearing before the BVA in October 1999, the veteran withdrew 
his appeal for entitlement to service connection for a left 
ankle disorder.  Therefore, the Board will not address this 
claim in this decision.  Additionally, during the hearing the 
veteran raised an informal claim for service connection for a 
right foot disorder.  This claim has not been prepared for 
appellate review and is therefore not currently pending 
before the Board.  Accordingly, this claim is referred to the 
RO for appropriate action.  



FINDING OF FACT

The veteran has not submitted competent medical evidence 
which shows that he currently has right ankle, right knee or 
back disorders, and any right ankle, right knee or back 
disorders which may be present are not shown by competent 
medical evidence to have a nexus or relationship to service.  



CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
right ankle, right knee disorder and back disorders are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a right ankle disorder, a right knee disorder 
and a back disorder.  The threshold question which must be 
answered in this case is whether the veteran has presented 
well grounded claims for service connection.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

A.  A Right Ankle Disorder

The veteran's October 1974 enlistment examination is negative 
for any complaints of or diagnosis of a right ankle disorder.  
Service medical records show that 
the veteran first sought treatment for his right ankle in 
September 1975, at which time he reported that he had twisted 
his ankle.  The veteran was diagnosed with a mild sprain of 
the right foot and he was given an ace wrap.  He was also 
given a profile of limited running and marching for two days.  
In November 1975 the veteran's ankle was swollen and tender.  
He was diagnosed with a sprain and put on a profile of 
limited running, jumping and marching.  In January 1976 the 
veteran was treated for pain in the arch and ball of his 
right foot.  

Post-service VA treatment records show that the veteran 
sought treatment for his left ankle in November 1990 and in 
December 1997, but there is no evidence to show that the 
veteran sought treatment for his right ankle.  Likewise, in 
November 1997, the veteran sought treatment for his left 
ankle from Fred M. Ruefer, M.D. with Muskogee Bone and Joint 
& Sports Medicine Clinic.  Again, there is no mention of a 
right ankle disorder.  

During the October 1999 video teleconference hearing, the 
veteran testified variously that he did not receive any 
treatment for his right ankle disorder after his discharge 
from service, and that he received treatment for his right 
ankle in 1988 from Dr. Haughton.  He further testified that 
Dr. Haughton has since passed away and that as of the date of 
the hearing, the veteran had been advised that he would not 
be able to obtain his medical records from Dr. Haughton's 
office.  The veteran testified that no VA or private 
physician has ever related his current right ankle disorder 
to his period of active service.  The veteran was advised at 
the time of the hearing that the record would be held open 
for an additional 30 days in order to give him an opportunity 
to obtain records from Dr. Haughton.  The veteran submitted 
no additional records.

The Board finds that the veteran has not submitted competent 
medical evidence that demonstrates that he currently has a 
right ankle disorder or competent medical evidence that 
offers an opinion that any current right ankle disorder has a 
nexus or relationship to service.  While the veteran believes 
that a right ankle disorder is related to service, the 
veteran, as a lay person is not competent to offer an opinion 
that requires medical expertise, such as the diagnosis of a 
disorder or the cause or etiology of a right ankle disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
the absence of medical evidence of a current disorder and 
evidence of a nexus or relationship between a current 
disorder and service the veteran has not submitted a well-
grounded claim for service connection and his claim must be 
denied.

B.  A Right Knee Disorder

The veteran's October 1974 enlistment examination is negative 
for complaints of or a diagnosis of a right knee disorder.  
During service, in March 1976, the veteran sought treatment 
for right knee pain.  He was diagnosed with a contused right 
knee, given an ace bandage and returned to duty.  The veteran 
did not seek any additional treatment for his right knee 
during service.

The record does not contain any medical evidence showing that 
the veteran sought treatment for his right knee after his 
discharge from service.  However, during the October 1999 
hearing, the veteran testified that he initially injured his 
right knee in March 1976 and that he has worn a knee brace 
every day since then.  He indicated that the knee brace he is 
currently wearing was prescribed by Dr. Haughton and again 
reiterated that he had been unable to obtain records from Dr. 
Haughton.  The veteran also testified that no physician has 
related his current knee disorder to his period of active 
service.  The veteran's wife testified that the veteran first 
sought treatment from Dr. Haughton in 1981 or 1988 for back 
pain.  She also testified that the veteran's condition has 
been deteriorating since 1997.  She indicated that the 
veteran has increased pain in his back and feet and that he 
has to wear a knee brace.   

Based on this evidence, the Board finds that the veteran has 
not submitted competent medical evidence that shows that he 
currently has a right knee disorder.  In addition, assuming 
that the veteran does have a right knee disorder, he has not 
submitted competent medical evidence that offers an opinion 
that his current knee disorder has a nexus or relationship to 
service.  It is clear that the veteran and his wife believe 
that he has a right knee disorder and his knee disorder is 
related to service.  However, as previously stated, the 
veteran and his wife, as lay persons are not competent to 
offer an opinion that requires medical expertise, such a 
diagnosis of a disorder or the cause or etiology of a knee 
disorder.  Id., at 494.  Therefore, in the absence of medical 
evidence of a current disorder and evidence of a nexus or 
relationship between a current disorder and service the 
veteran has not submitted a well-grounded claim for service 
connection and his claim must be denied.

C.  A Back Disorder

The veteran was not shown to have a back disorder upon 
enlistment in October 1974.  In March 1975 the veteran was 
treated for lower left side and back pain associated with 
vomiting.  He was diagnosed with a viral syndrome.  After 
sustaining a fall in November 1975, the veteran presented 
with complaints of right-sided lower back pain.  The veteran 
indicated that he also experienced pain with sitting and 
walking.  The veteran was diagnosed with a contusion of the 
hip. 

There is no evidence of record to show that the veteran 
sought treatment for his back after his discharge from 
service.  During the October 1999 hearing, the veteran 
testified that after being discharged from service, he first 
sought treatment for his back in 1980 or 1981 from Dr. 
Haughton.  The veteran also testified that no physician has 
related his current back disorder to his period of active 
service.  As with the veteran's two other claims, he has not 
submitted competent medical evidence that shows that he 
currently has a back disorder or competent medical evidence 
that offers an opinion that a current back disorder has a 
nexus or relationship to service.  While the veteran and his 
wife believe his disorder is related to his period of active 
service, as lay persons they are not competent to offer an 
opinion that requires medical expertise, such as a diagnosis 
of a back disorder or the cause or etiology of a back 
disorder.  Id.  Therefore, in the absence of medical evidence 
of a current disorder and medical evidence of nexus or 
relationship between a disorder and service the veteran has 
not submitted a well-grounded claim for service connection 
and his claim must be denied.

In conclusion, the Board views this discussion as sufficient 
to inform the veteran of the elements and evidence necessary 
to complete his application for service connection for a 
right ankle disorder, a right knee disorder and a back 
disorder.  The Board is unaware of any outstanding evidence 
that could serve to well ground the veteran's claims.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  Should the veteran obtain records from Dr. Haughton 
or any other medical provider which he believes could well 
ground his claims, he can request to have his service 
connection claims reopened.  


ORDER

Evidence of well-grounded claims not having been submitted, 
service connection for right ankle, right knee and back 
disorders is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

